     Case 1:18-cv-00127-AWI-EPG Document 80 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY PEREZ, et al.,                           No. 1:18-cv-00127-AWI-EPG
12                       Plaintiffs,                   ORDER GRANTING STIPULATION AND
                                                       JOINT REQUEST FOR TRIAL
13           v.                                        CONTINUANCE AND MODIFICATION OF
                                                       CASE MANAGEMENT SCHEDULE
14    CITY OF FRESNO, et al.,
                                                       (ECF No. 77)
15                       Defendants.
16

17          On July 29, 2020, the parties filed a Stipulation and Joint Request for Continuance and

18   Modification of Case Management Schedule. (ECF No. 77). Good cause appearing, the Court

19   GRANTS the parties’ motion, other than with respect to the pretrial conference (trial readiness

20   conference) and trial, which are being rescheduled subject to the Court’s calendar.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 1:18-cv-00127-AWI-EPG Document 80 Filed 07/31/20 Page 2 of 2

 1        IT IS HEREBY ORDERED that the schedule is hereby modified as follows:

 2
            Event                                       Date or Deadline
 3
            Non-Expert Discovery Cut-off                February 19, 2021
 4          Initial Expert Disclosures                  March 12, 2021
            Rebuttal/Supplemental Expert Disclosures    March 26, 2021
 5          Expert Discovery Cut-Off                    May 17, 2021
            Dispositive Motion/MSJ-Filing Deadline      June 16, 2021
 6
            Dispositive Motion/MSJ - Hearing Deadline   July 14, 2021
 7          Trial Readiness Conference                  October 14, 2021 at 10:00 a.m.
            Trial                                       December 7, 2021 at 8:30 a.m.
 8

 9
     IT IS SO ORDERED.
10

11     Dated:   July 30, 2020                           /s/
                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                2
